DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, claims 1-9, 13-22 drawn to a method/apparatus, performed by a User Equipment, UE, for communicating within a telecommunications network, the method comprising: while in a Radio Resource Control, RRC, INACTIVE state, sending, to a base station, a request to resume communication, and, without entering an RRC 
And: a method/apparatus, performed by a base station for communicating with a User Equipment, UE, within a telecommunications network, the method comprising: receiving, from the UE in a Radio Resource Control, RRC, INACTIVE state, a request to resume communication; and in response to receiving the request to resume communication, and without first sending to the UE an instruction to resume, sending, to the UE, an instruction to release and redirect.
Group II, claims 10-12, 23 drawn to a method/apparatus, performed by a User Equipment, UE, for communicating within a telecommunications network, the method comprising: receiving, by an Access Stratum, AS, layer and from an application layer or a Non Access Stratum, NAS, layer, a request to resume a suspended connection; sending, by the AS layer and to the telecommunications network, a RRCResumeRequest; receiving, by the AS layer and from the telecommunications network, a RRCRelease with redirection information; and performing, by the UE, a cell selection without first entering an RRC CONNECTED state.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
MPEP 1850 states lack of unity of invention may be directly evident “a priori", that is, before considering the claims in relation to any prior art.  In the case of independent a priori as there is no subject matter common to all claims.
Group I mentions limitations pertaining to a UE communicating in a telecommunications network, and an RRC CONNECTED state  (A) while in a Radio Resource Control, RRC, INACTIVE state, sending, to a base station, a request to resume communication, and, without entering an RRC CONNECTED state, receiving, from the base station, an instruction to release and redirect; and in response to receiving the instruction to release and redirect, performing cell selection in a Radio Access Technology, RAT, and attempting to establish or resume  communication with a selected cell.
And a method/apparatus, performed by a base station for communicating with a User Equipment, UE, within a telecommunications network, the method comprising: receiving, from the UE in a Radio Resource Control, RRC, INACTIVE state, a request to resume communication; and in response to receiving the request to resume communication, and without first sending to the UE an instruction to resume, sending, to the UE, an instruction to release and redirect (X). Hence this is A + X.
Group II mentions limitations pertaining to a UE communicating in a telecommunications network, and an RRC CONNECTED state (A) receiving, by an Access Stratum, AS, layer and from an application layer or a Non Access Stratum, NAS, layer, a request to resume a suspended connection; sending, by the AS layer and to the telecommunications network, a RRCResumeRequest; receiving, by the AS layer and from the telecommunications network, a RRCRelease with redirection information; (Y).  Hence this is A + Y.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions require the technical feature of “a UE communicating in a telecommunications network, and an RRC CONNECTED state” which is generally recited in each independent claim of each Group, this technical feature is not a special technical feature as it does not make a contribution over the prior art WO 2017/118758 (provided by Applicant).  WO 2017/118758 discloses at least at page 9, “a RAN node instructing a mobile device to perform functions (for example, paging and mobility procedures that may differ from those used in a normal or non-suspended RRC connected mode) that are the same as or similar to idle mode functions” and at least at page 1, “a cellular network.”
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463